   Case 2:19-cv-01848-GW-SS Document 25 Filed 06/03/19 Page 1 of 2 Page ID #:468


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                **AMENDED** CIVIL MINUTES - GENERAL
 Case No.          CV 19-1848-GW(SSx)                                            Date      June 3, 2019
 Title             Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        R. Kevin Fisher                                       David L. Kirman
 PROCEEDINGS:                 DEFENDANTS MAURICIO UMANSKY AND UMRO REALTY
                              CORPORATION'S MOTION TO DISMISS COMPLAINT [18];

                              SCHEDULING CONFERENCE


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, Defendants’ Motion is continued to July 1, 2019 at 8:30 a.m. The Court orders
simultaneous cross-supplemental briefs limited to seven pages to be filed by June 14, 2019.
Simultaneous cross-replies limited to five pages are to be filed by noon on June 27, 2019.

Plaintiff’s request to add party is granted.

The Court sets the following:

         Mediation Cutoff                                 December 4, 2019
         Post-Mediation Status Conference                 December 5, 2019 at 8:30 a.m.
         Discovery Cutoff                                 December 24, 2019
         Expert Discovery Cutoff                          January 24, 2020
         Motion Hearing Cutoff                            February 21, 2020
         Pretrial Conference                              March 19, 2020 at 8:30 a.m.
         Jury Trial                                       March 31, 2020 at 9:00 a.m.

No further amendments allowed; Compliance with FRCP 16 is required.

The parties are referred to ADR Procedure No. 3: Private Mediation.

                                                                                                   :      27
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
   Case 2:19-cv-01848-GW-SS Document 25 Filed 06/03/19 Page 2 of 2 Page ID #:469


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                           **AMENDED** CIVIL MINUTES - GENERAL
 Case No.       CV 19-1848-GW(SSx)                                         Date      June 3, 2019
 Title          Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.


cc: ADR Program




                                                                                             :      27
                                                         Initials of Preparer   JG
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                    Page 2 of 2
